Citation Nr: 0333186	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1949 to August 1953 and from June 1957 to April 1973.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the Court provided guidance 
regarding notice requirements under the VCAA.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being remanded 
anyway for additional development, the RO must take this 
opportunity to inform the appellant that, notwithstanding any 
information previously provided, a full year is allowed for 
response to a VCAA notice.  

The veteran claims his diabetes mellitus is a result of 
herbicide (Agent Orange) exposure in service.  Diabetes, 
which was first diagnosed in 1981, was not manifested in 
service or in the first postservice year.  However, it is a 
disease which may be service connected on a presumptive basis 
if the veteran served in Vietnam during the Vietnam era.  The 
record is not clear whether or not the veteran actually 
served in Vietnam.  His decorations, awards, etc. include the 
VSM and the RVCM, but the remarks on his DD Form 214 include 
Vietnam, No; Indochina, Yes.  He has submitted a December 
1965 Temporary Duty Order (AF-Form 626) listing himself and 
14 other Air Force personnel as being temporarily assigned to 
locations in Thailand and Vietnam, and if so, which were sent 
where.  While the evidence now of record establishes that the 
veteran did not have a permanent duty station in Vietnam, it 
is not conclusive as to whether he may have been there on 
temporary assignment/detail (which would entitle him to the 
presumptions afforded for herbicide exposure related 
diseases).  Hence, further development is indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Federal Circuit decision in PVA, 
the Court's guidelines in Quartuccio v. 
Principi, 38 U.S.C.A. §§ 5102, 5103, and 
5103A, and any other applicable legal 
precedent.  In particular, the RO should 
ensure that the veteran is advised 
specifically of what he needs to 
establish his claim, what the evidence 
shows, and of his and VA's respective 
responsibilities in claims development.  

2.  The RO should ask the veteran to 
provide specific information regarding 
any service in the Republic of Vietnam, 
to include the approximate dates and 
specific locations in Vietnam where he 
served, as well as the nature of his 
sojourn in Vietnam, i.e., the purpose of 
his claimed visit to that country and his 
duties there.  If possible he should 
indicate the specific military facilities 
where he served.  

3.  After the information requested above 
is received, the RO should arrange for 
exhaustive development (including in 
service personnel records, duty rosters, 
morning reports, and other official 
documents of the like) to establish 
conclusively whether or not the veteran 
actually served in Vietnam.  The 
verification of service in should be 
reconciled with December 1965 temporary 
duty listing of record showing Thailand 
and Vietnam service.    

4.  The RO should then re-adjudicate the 
claim in light of the new evidence added 
to the record.  If the benefit sought 
remains denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and provide the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

